DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on May 26, 2021 and preliminary amendment concurrently filed therewith.  In virtue of this preliminary amendment:
Claims 17-18 and 20-21 are cancelled; and thus,
Claims 1-16, 19 and 22 are now pending in the instant application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/26/2021 and 7/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazaki et al. (US 2009/0174657).

    PNG
    media_image1.png
    778
    819
    media_image1.png
    Greyscale

With respect to claim 1, Miyazaki discloses in figures 1, 4 and 7 an entertainment apparatus comprising a communication unit (10, e.g., a game device to communicate with a remote controller 20) configured to receive, from an operation device (20) including a light emission unit (40), identification information of the operation device (paragraph 0068, e.g., “the identification information of the controller 20”); and a control unit (60, e.g., a processing unit) configured to associate the identification information of the operation device and user identification information (paragraph 0077, e.g., “the control information includes the .
Allowable Subject Matter
Claims 2-16, 19 and 22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record fails to disclose or fairly suggest the following limitations:
A light emission controlling apparatus comprising … “a specific light emission region specification unit configured to specify a specific light emission region that is part of a light emission region set to the operation device, the specific light emission region according to the identification information; and a light emission controlling unit configured to control such that at least the part of the light emission region emits light in such a manner that a color according to the identification information and the specific light emission region are recognizable”, in combination with the remaining claimed limitations as claimed in independent claim 2 (claims 3-16 would be allowable as being dependent on claim 2).
An operation device comprising … “a specific light emission region specification unit configured to specify a specific light emission region that is part of a light emission region set to the operation device, the specific light emission region according to the identification information, and a light emission controlling unit configured to control such that at least part of the light emission region emits light in such a manner that a color according to the identification information and the specific light emission region are recognizable, the control signal being for controlling such that at least part of the light emission region emits light; and a light emission unit configured to emit light in response to an acceptance of the control signal in such a manner that a color according to the identification information associated with the operation device and the specific light emission region that is part of the light emission region according to the identification information are recognizable”, in combination with the remaining claimed limitations as claimed in independent claim 19.
A light emission controlling method comprising the steps of … “specifying a specific light emission region that is part of a light emission region set to the operation device, the specific light emission region according to the identification information; and causing at least part of the light emission region to emit light in such a manner that a color according to the identification information and the specific light emission region are recognizable”, in combination with the remaining claimed limitations as claimed in independent claim 22.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Arling et al. – US 2019/0020493
Prior art Valatka et al. – US 2018/0192621




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        February 28, 2022